Case 4:19-cv-00205-GKF-FHM Document 40 Filed in USDC ND/OK on 04/30/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

    (1) THE BOARD OF COUNTY )
    COMMISSIONERS OF THE COUNTY )
                                    )
    OF TULSA,                       )
                                    )               Case No. CIV-19-205-GKF-FHM
               Plaintiff,           )
                                    )               (Removal from: District Court
    v.                              )               of Tulsa County, Case No. CJ-2019-1116)
                                    )
    (1) PURDUE PHARMA L.P., et al., )
                                    )
               Defendants.          )

      SPECIAL APPERANCE AND CORPORATE DISCLOSURE STATEMENT
           OF DEFENDANTS TEVA PHARMACEUTICALS USA, INC.,
          CEPHALON, INC., ACTAVIS LLC, ACTAVIS PHARMA, INC.
                   AND WATSON LABORATORIES, INC.

          Pursuant to Federal Rule of Civil Procedure 7.1, Defendants Teva Pharmaceuticals

   USA, Inc. (“Teva USA”), Cephalon, Inc. (“Cephalon”), Watson Laboratories, Inc.

   (“Watson”), Actavis LLC (“Actavis LLC”), and Actavis Pharma, Inc. f/k/a Watson

   Pharma, Inc. (“Actavis Pharma”), appear specially and expressly reserve all available

   defenses, including but not limited to those related to service of process and personal

   jurisdiction. Without waving any available defense Defendants make the following

   disclosures:

          1.      Defendant Cephalon is directly owned by Cupric Holding Co., Inc., which is

   directly owned by Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”).

          2.      Teva Ltd. does not have a parent corporation and no publicly held

   corporation holds more than 10% or more of its stock.

          3.      Defendant Teva USA is directly owned by: (i) Orvet UK Unlimited (Majority
Case 4:19-cv-00205-GKF-FHM Document 40 Filed in USDC ND/OK on 04/30/19 Page 2 of 3




   Shareholder), which is directly owned by Teva Pharmaceuticals Europe B.V., which is

   directly owned by Teva Ltd.; and (ii) Teva Pharmaceutical Holdings Coöperatieve U.A.

   (Minority Shareholder), which is directly owned by IVAX LLC, a direct subsidiary of Teva

   USA.

          4.     Defendants Watson, Actavis LLC, and Actavis Pharma are wholly-owned

   indirect subsidiaries of Teva Ltd.

                                           Respectively Submitted,

                                           /s/ Ashley E. Quinn
                                           ROBERT G. MCCAMPBELL, OBA NO. 10390
                                           NICHOLAS V. MERKLEY, OBA No. 20284
                                           KYLE D. EVANS, OBA No. 22135
                                           ASHLEY E. QUINN, OBA No. 33251
                                           GABLEGOTWALS
                                           One Leadership Square, 15th Fl.
                                           211 North Robinson
                                           Oklahoma City, OK 73102-7255
                                           Telephone: (405) 235-3314
                                           RMcCampbell@Gablelaw.com
                                           NMerkley@Gablelaw.com
                                           KEvans@Gablelaw.com
                                           AQuinn@Gablelaw.com
                                                   and
                                           Harvey Bartle, IV*
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           502 Carnegie Center
                                           Princeton, New Jersey 08540-6241
                                           T: (609) 919-6685
                                           F: (609) 919-6701
                                           harvey.bartle@morganlewis.com
                                                   and
                                           Steven A. Reed*
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           1701 Market Street
                                           Philadelphia, PA 19103
                                           T: 215.963.5000
                                           F: 215.963.5001

                                              2
Case 4:19-cv-00205-GKF-FHM Document 40 Filed in USDC ND/OK on 04/30/19 Page 3 of 3




                                             steven.reed@morganlewis.com
                                                    and
                                             Brian M. Ercole*
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             200 S. Biscayne Blvd., Suite 5300
                                             Miami, FL 33131-2339
                                             T: 305.415.3000
                                             F: 305.415.3001
                                             brian.ercole@morganlewis.com
                                             * denotes national counsel who will seek
                                             pro hac vice admission
                                             Attorneys for Defendants Teva
                                             Pharmaceuticals, USA, Inc., Cephalon, Inc.,
                                             Watson Laboratories, Inc., Actavis LLC, and
                                             Actavis Pharma, Inc. F/K/A Watson Pharma,
                                             Inc.



                                CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of April, 2019, I electronically transmitted the
   foregoing document to the Court Clerk using the ECF System for filing. Based on the
   records currently on file, the Court Clerk will transmit a Notice of Electronic Filing to all
   ECF registrants.


                                             /s/ Ashley E. Quinn
                                             Ashley E. Quinn




                                                3
